PD-0695-15
                           PD-0695-15                COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                     Transmitted 6/5/2015 4:20:39 PM
                     No.                               Accepted 6/8/2015 3:59:14 PM
                                                                      ABEL ACOSTA
IN THE COURT OF CRIMINAL APPEALS OF             TEXAS, AT AUSTIN CLERK
                     Joe Barry Ferguson
                             Appellant
  June 8, 2015                    v.

                      The State of Texas
                              Appellee
    On Appeal from the 291st District Court Dallas County, Texas;
    Trial Court Cause No. F-1235370-U The Honorable Jennifer
    Balido, Judge Presiding, and the Opinion of the Fifth Court of
    Appeals in Case No. 05-14-00281-CR, Delivered April 24, 2015


 Motion for Extension of Time to Retain Counsel or
   File Pro Se Petition of Discretionary Review

TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:
    COME NOW, David A. Schulman, the undersigned attorney
of record for Appellant, Joe Barry Ferguson , and respectfully file
this “Motion for Extension of Time to Retain Counsel or File Pro Se
Petition of Discretionary Review,” asking that the Court grant a
sixty (60) day extension of time in which the Appellant may either
retain the undersigned or other counsel or may file a pro se
petition for discretionary review, and would show the Court as
follows:
                      Procedural History
    Appellant was convicted of sexual assault of a child in the
291st District Court of Dallas County, and sentenced to fifteen
(15) years in the penitentiary. Notice of Appeal was timely given
and an appeal prosecuted. The Court of Appeals opinion from
which review is sought was delivered by the Fifth Court of Appeals
for Texas at Dallas, on April 24, 2015. Motion for rehearing was
denied on May 26, 2015. Petition for discretionary review is timely
if filed with the Clerk of the Court or properly addressed and post-
marked on or before June 25, 2015.
          Reason Extension Should Be Granted
     The undersigned counsel will not be representing Appellant
after the filing of this motion. He has mailed, as required by
opinions of this Court, a copy of the opinion of the Court below to
Appellant.
     The undersigned is informed that Appellant may wish to hire
a different attorney to file a petition for discretionary review (PDR),
or file a pro se PDR.        In either case, either Appellant or
replacement counsel will have to obtain and review the record in
order to prepare and file a PDR. The undersigned believes that
there is insufficient time between now and June 25, 2015, to
accomplish those goals.          Consequently, the undersigned
respectfully requests that the Court grant Appellant the additional
time.
                               Prayer
     WHEREFORE, PREMISES CONSIDERED, Movant respectfully
prays that this Honorable Court will grant Appellant an additional


                                  2
sixty (60) day extension of time, until August 24, 2015, or such
time as set by the Court, in which to retain an attorney to file a
PDR or file a pro se PDR. The undersigned will notify Appellant of
the Court's decision.
                        Respectfully submitted,



                        ____________________________________
                        David A. Schulman
                        Attorney at Law
                        1801 East 51st Street, Suite 365474
                        Austin, Texas 78723
                        Tel. 512-474-4747
                        Fax: 512-532-6282
                        State Bar Card No. 17833400
                        Attorney for Joe Barry Ferguson
         Certificate of Compliance and Delivery
     This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 473 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
June 5, 2015, a true and correct copy of the above and foregoing
“Motion for Extension of Time to Retain Counsel or File Pro Se
Petition of Discretionary Review” was transmitted via the eService
function on the State’s eFiling portal, to Michael Casillas
(michael.casillas@dallascounty.org), counsel of record for the State
of Texas.


                             ______________________________________
                             David A. Schulman

                                 3